Title: To James Madison from Thomas Jefferson, 15 October 1810
From: Jefferson, Thomas
To: Madison, James


Dear SirMonticello Oct. 15. 10.
Tho late, I congratulate you on the revocation of the French decrees, & Congress still more; for without something new from the belligerents, I know not what ground they could have taken for their next move. Britain will revoke her orders of council, but continue their effect by new paper blockades, doing in detail what the orders did in the lump. The exclusive right to the sea by conquest is the principle she has acted on in petto, tho’ she dared not yet avow it. This was to depend on the events of the war. I rejoice however that one power has got out of our way, & left us a clear field with the other.
Another circumstance of congratulation is the death of Cushing. The Nation ten years ago declared it’s will for a change in the principles of the administration of their affairs. They then changed the two branches depending on their will, and have steadily maintained the reformation in those branches. The third, not dependent on them, has so long bid defiance to their will, erecting themselves into a political body to correct what they deem the errors of the nation. The death of Cushing gives an opportunity of closing the reformation by a successor of unquestionable republican principles. Our friend Lincoln has of course presented himself to your recollection. I know you think lightly of him as a lawyer; and I do not consider him as a correct common lawyer: yet as much so as any one which ever came, or ever can come from one of the Eastern states. Their system of Jurisprudence, made up from the Jewish law, a little dash of Common law, & a great mass of original notions of their own, is a thing sui generis, and one educated in that system can never so far eradicate early impressions as to imbibe thoroughly the principles of another system. It is so in the case of other systems, of which Ld. Mansfield is a splendid example. Lincoln’s firm republicanism, and known integrity, will give compleat confidence to the public in the long desired reformation of their judiciary. Were he out of the way, I should think Granger prominent for the place. His abilities are greater, I have entire confidence in his integrity, tho’ I am sensible that J. R. has been able to lessen the confidence of many in him. But that I believe he would soon reconcile to him, if placed in a situation to shew himself to the public, as he is, and not as an enemy has represented him. As the choice must be of a New Englander, to exercise his functions for New England men, I confess I know of none but these two characters. Morton is really a republican, but inferior to both the others in every point of view. Blake calls himself republican, but never was one at heart. His treachery to us under the embargo should put him by for ever. Story & Bacon are exactly the men who deserted us on that measure & carried off the majority. The former is unquestionably a tory, & both are too young. I say nothing of professing federalists. Granger & Morton have both been interested in Yazooism. The former however has long been clear of it. I have said thus much because I know you must wish to learn the sentiments of others, to hear all, and then do what on the whole you percieve to be best. Does mr. Lee go back to Bordeaux? If he does I have not a wish to the contrary. If he does not, permit me to place my friend & kinsman G. J. on the list of Candidates. No appointment can fall on an honester man, and his talents, tho’ not of the first order, are fully adequate to the station. His judgment is very sound, & his prudence consummate. Ever affectionately yours
Th: Jefferson
